UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division

Case Number: l8-21853-CIV-MORENO

UNITED STATES OF AMERICA,

Appellant,
Vs.

ROSS R. HARTOG, Chapter 7 Trustee for the
Bankruptcy Estate of Exporther Bonded Corp.,
RIVERO INVESTMENT GROUP, and
CONTINENTAL DUTY FREE,

Appellees.
/

 

ORDER AFFIRMING BANKRUPTCY COURT
THIS CAUSE came before the Court upon Appellant’s Notice of Appeal from the United
States Bankiuptcy Court for the Southem District of Florida (D.E. 1), filed on May 9l 2018.
THE COURT has considered the briefs and the pertinent portions of the record, and is
otherwise fully advised in the premises

I. Overview

This is an appeal of the United States Bankruptcy Court’s Order granting Trustee’s Rule
9019 Motion to Approve Settlement with Rivero Investment Group, Inc. and Continental Duty
Free Inc. As part of the settlement, the Bankruptcy Court issued a bar order that is limited to
claims arising out of or relating to any of the facts, occurrences, or transactions alleged or which
could have been alleged by Trustee. The United States, a non-settling party, is the only party
objecting to the settlement The Govemment wants to pursue nominee claims against the settling
non-debtor parties to collect money from the sale of a warehouse, because in its view, there are

sale proceeds that belong to the Debtor. The Govemment wants to collect the proceeds from the

warehouse in order to collect the full tax that is owed by the Debtor. As part of the settlement, the
United States will receive its pro rata share, which it argues should be more considering the sale
of the warehouse.

The appeal presents three issues: (l) whether the Bankruptcy Court abused its discretion in
approving the settlement and bar order; (2) whether an adversary proceeding was necessary for the
Bankruptcy Court to issue a bar order as part of the settlement; and (3) whether the Anti-Injunction
Act prohibited the Bankruptcy Court from issuing the bar order in question as part of the
settlement, The Court concludes that the settlement agreement and the bar order are a reasonable,
fair, and equitable resolution to the dispute, and are consistent with the factors set out in Matter of

Munford Inc., 97 F.3d 449, 455 (l lth Cir. 1996) and In re Justice Oaks II, Ltd., 898 F.Zd 1544

 

(l lth Cir. 1990). The Court further holds that Bankruptcy Court Judge Robert Mark had authority
to issue the bar order as part of a settlement outside the context of an adversary proceeding, and

the Court will not disallow the bar order as part of a settlement because of the Anti-Injunction Act.

II. Background
On October 15, 2015, Debtor Exporther Bonded Corp., filed a voluntary Chapter ll

petition, Debtor is a ship chandelling company that was formed in 1979. During the pendency of
the Chapter ll proceedings, the United States, through the Alcohol and Tobacco Tax and Trade
Bureau, was deemed by the Bankruptcy Court to hold an allowed claim against the Debtor’s estate
totaling $l,746,321.36. On November 15, 2016, the case was converted to a Chapter 7 petition,
and Ross Hartog was appointed as Trustee.

Continental Duty Free and Rivero Investment Group are the non-debtor settling parties in
this action. Continental Duty Free and Rivero Investment Group were formed in June 1987 and
May 1992, respectively. The officers, directors, and persons in charge of the Debtor included
Jorge Rivero, Juan Rivero, and Jorge Rivero Jr. The Riveros also owned and controlled Rivero

2

lnvestment Group and Continental Duty Free.

On October 2012, Rivero lnvestment Group purchased real property comprising of` a
warehouse located at 2323 Northwest 72nd Avenue, l\/Iiami, Florida 33122 from which the Debtor
operated its business. Rivero lnvestment Group and Continental Duty Free also operated from the
same property. The Debtor funded approximately $217,000 toward the purchase deposit, while
the Riveros and Continental Duty Free contributed approximately S650,000 toward the purchase
deposit. The balance of the purchase was funded through loans obtained from Bank of America
and the Florida Business Development Corporation, both of which were backed by the U.S. Small
Business Administration. The loans Were secured by mortgages on the property and personally
guaranteed by Jorge Rivero, the Debtor, and Continental Duty Free.

Rivero lnvestment Group rented the property to the Debtor and to Continental Duty Free,
and collected rent in amounts sufficient to cover the monthly mortgage payments The Debtor’s
books and records did not support a finding of insolvency, nor did the Debtor appear to believe
that it owed any taxes to the Govemment at the time of the purchase of the property in October
20l2. During the bankruptcy case in 2017, the property was sold, resulting in $4 million in sales
proceeds.

The Debtor’s schedules, books, and records reflect that as of the petition date, Rivero
lnvestment Group owed the Debtor $890,000. After the property was sold, the Trustee
investigated potential claims against Rivero lnvestment Group and Continental Duty Free, and
then informally asserted various claims against those two parties for proceeds from the sale of the
property, including claims based on avoidable transfers, breach of contract, nominee theory, alter
ego, and equitable lien. The Trustee eventually entered into a pre-suit settlement with the Rivero

lnvestment Group and Continental Duty as to the estate’s potential claims. Under the pre-suit

settlement, Rivero lnvestment Group and Continental Duty agreed to pay $965,000 to the Debtor’s
bankruptcy estate. The settlement was contingent upon the entry of a bar order, which would
enjoin creditors from pursuing the settling parties or their properties arising out of or relating in
any manner to any of the facts, occurrences or transactions alleged or which could have been
alleged by the Trustee or that arise out of or relate in any way to the Debtor, the bankruptcy case,
or any claims available to the bankruptcy estate of the Debtor.

On January 2, 2018, the Trustee filed a motion pursuant to Bankruptcy Rule 9019 to
approve the settlement and bar order. Fed. R. Bankr. P. 9019. The United States was the only
party that objected to the settlement. The United States wants to pursue claims against the settling
non-debtor parties to collect money from the sale of the Property, because in its view, there are
sale proceeds that belong to the Debtor. lt wants these sale proceeds in order to collect the full tax
owed by the Debtor. In its objection, the Govemment conceded that their claims belonged to the
bankruptcy estate. On February 6, 2018, the Bankruptcy Court held a hearing on the Trustee’s
motion to approve the settlement. Following the hearing, Judge Robert Mark entered an order
ruling that the terms of the settlement were reasonable under the ln re Justice Oaks II, Ltd., 898
F.2d 1544 (l lth Cir. 1990) factors. On March 19, 2018, the Bankruptcy Court held a hearing on
the propriety of the bar order.

On April 25, 2018, the Bankruptcy Court entered a bench ruling approving the settlement
and bar order, followed by a written order dated April 27, 2018. ln its order, the Bankruptcy Court
found that the Trustee adequately and properly considered the risks and benefits of pursuing
litigation versus a settlement. Judge Mark further found that the settlement was negotiated,
proposed, and entered into at arm’s length, without fraud or collusion and in good faith. The

Bankruptcy Court ultimately found that the bar order was fair and equitable and consistent with

public policy.

III. Legal Standard
The District Court must affirm the Bankruptcy Court’s findings of fact unless they are

clearly erroneous, but its conclusions of law, however, are reviewed de n0v0. See Mohome v.

Beal Bank S.S.B., 419 B.R. 488, 492 (S.D. Fla. 2009). As for finding the settlement fair and

 

equitable, it is well established that approval of a settlement in a bankruptcy proceeding is within
the sound discretion of the bankruptcy court and will not be disturbed or modified on appeal unless
approval or disapproval is an abuse of discretion. E Berman v. Smith, 510 B.R. 387, 392 (S.D.

Fla. 2014).

IV. Legal Analysis
Appellant United States argues that the Bankruptcy Court’s order approving the settlement

is erroneous for three reasons: (1) the order granting the motion to approve the settlement was not
fair and equitable to creditors, including the Govemment, because it allowed Debtor’s insiders to
retain $3,000,000 in sales generated from the sale of real property paid for by the Debtor; (2) the
Bankruptcy Court erroneously issued an injunction outside the context of an adversary proceeding,
which is required under Bankruptcy Rule 7001(7); and (3) the order improperly bars the
government from taking post-bankruptcy collection action in violation of the Anti-lnjunction Act,
26 U.S.C. § 7421. The Govemment’s theory is that Rivero lnvestment Group is a nominee or alter
ego of the Debtor, such that the Property actually belonged to the Debtor.

ln response, Rivero lnvestment Group, Continental Duty Free, and Trustee argue that (1)
the settlement, including the bar order, was fair and equitable, (2) a bar order as part of a settlement
can be approved outside an adversary proceeding and (3) the Anti-lnjunction Act does not prevent
the entry of the bar order because this case is not about discharging tax liability. For the reasons

set forth, this Court agrees with the Appellees and affirms the Bankruptcy Court.

A. The Settlement Agreement and the Bar Order are Fair and Equitable

Bankruptcy Rule 9019 provides that, after conducting a hearing on notice to creditors, the
Bankruptcy Court may approve a compromise or settlement. Fed. R. Bankr. P. 9019; _s_e_e als_o l_n
re Morgan, No. 10-60373-CIV, 2011 WL 13185742, at *4 (S.D. Fla. Feb. 15, 2011). ln deciding
whether to approve a proposed settlement, a bankruptcy court must consider the four factors set
forth by the Eleventh Circuit in ln re Justice Oaks ll: (a) the probability of success in litigation; (b)
the difficulties, if any, to be encountered in the matter of collection; (c) the complexity of the
litigation involved, and the expense, inconvenience, and delay necessarily attending it; and (d) the
paramount interest in the creditors and a proper deference to their reasonable views in the premises
_S_e§ Justice Oaks, 898 F.2d at 1549.

A bankruptcy court does not abuse its discretion in approving a settlement agreement
unless the agreement falls below the lowest point in the range of reasonableness _S_@ ln re Morgan,
2011 WL 13185742, at *4. In approving the settlement agreement, the Bankruptcy Court did not
have to rest its approval upon a resolution of the ultimate factual issues underlying the disputes
that are compromised B ii Rather, the Bankruptcy Court must only have made a “pragmatic
decision on the basis of all equitable factors.” Li lmportantly, “[t]he decision of a [t]rustee in
Bankruptcy to enter a settlement is made within his or her business judgment.” ln re Simmonds,
2010 WL 2976769, at *3 (S.D. Fla. July 20, 2010). Compromises are generally approved if the
Bankruptcy Court finds that they meet the business judgment of the trustee. Li (quoting I_ndjt_n
Motorcycle Co. lnc., 289 B. R. 269, 282-83 (lst Cir. 2003)).

The Eleventh Circuit has held that Bankruptcy Code Section 105 and Rule 16 of the Federal
Rules of Civil Procedure, authorize bankruptcy courts to enter bar orders, where such orders are
integral to settlement in an adversary proceeding. §§ Matter of Munford, lnc., 97 F.3d 449, 455
(1 lth Cir. 1996). However, when a settlement agreement contains a bar order, additional inquiry

6

is required. _S_ee Brophy v. Salkin, 550 B.R. 595, 599 (S.D. Fla. 2015); In re Land Res., LLC, 505
B.R. 571, 578 (M.D. Fla. 2014). First, the Bankruptcy Court must determine whether it has subject
matter jurisdiction over the barred claims §e§ ln re Land Res., LLC, 505 B.R. at 578. For the
Bankruptcy Court to exercise subject matter jurisdiction, there must be “some nexus” between the
barred claims and the bankruptcy case. _S_<Y § After determining jurisdiction, the Bankruptcy
Court must decide whether the bar order is “fair and equitable.” In making such a determination,
the Bankruptcy Court should consider: (1) the likelihood of non-settling defendants to prevail on
the barred claim; (2) the complexity of the litigation; and (3) the likelihood of depletion of the
resources of the settling defendants §§e_ Munford, 97 F.3d at 455.

1 . The Bankruptcy Court did not abuse its discretion in approving the Settlement

The record demonstrates that the Bankruptcy Court examined the proper factors and made
an informed and independent judgment, concluding that the compromise did not fall below the
lowest point in the range of reasonableness The Bankruptcy Court reasonably examined that the
Trustee exercised sound business judgment after evaluating the strength and weaknesses of the
potential claims and the cost and time it would take to litigate the claims

The Bankruptcy Court considered the first Justice Oaks factor - the probability of success
in the potential litigation on claims against Rivero lnvestment Group and Continental Duty Free
_and concluded that prevailing on the claims would be difficult. §e_e In re Chira, 567 F.3d 1307,
1313 (11th Cir. 2009); ln re Able Body Temp. Servs, lnc., 2015 WL 791281, at *3 (M.D. Fla.
Feb. 25, 2015); ln re Jian,<lbo Pharm., lnc., 520 B.R. 316, 321 (Bankr. S.D. Fla. 2014). The
Bankruptcy Court first concluded that any constructive fraud claims against the settling parties
would require proof of insolvency of the debtor at the time of the transaction, which it determined
was a hotly contested fact. Second, it considered the existence of setoff rights on the Trustee’s
claims against Rivero lnvestment Group and Continental Duty Free. Third, regarding the potential

7

claim for the sale proceeds or to get a lien on the property of the entities that received the sale
proceeds the Bankruptcy Court concluded there was nothing unusual or inherently wrong with the
owners of a company owning the real property that is used by the company. Finally, the
Bankruptcy Court considered the difficulty to prevail on claims of alter ego or veil piercing absent
evidence of wrongdoing This Court agrees with the Bankruptcy Court’s evaluation of Trustee’s
probability of success, and concludes that the first Justice Oaks factor supports the Bankruptcy
Court’s decision to approve the settlement agreement.

The Bankruptcy Court also considered the second Justice Oaks factor-collection
difficulties for the Trustee_ and determined that there was a concern about collectability of any
judgment against Continental Duty Free, because it may no longer by an operating entity. §§ l_n
Lghira_l, 567 F.3d at 1313; ln re Able Body Temp. Servs., lnc., 2015 WL 791281, at *3; l_n_r_e
Jiangbo Pharm., lnc., 520 B.R. at 321. As to the third factor, this Court holds that the Bankruptcy
Court adequately took into account the time and expense of the litigation; the Trustee faced the
possibility of costly and protracted litigation over the claims

As to the fourth factor, the record supports that the settlement was clearly in the best interest
of the creditors, including the United States, as prolonged litigation would only diminish the
estate’s assets Furthermore, the Bankruptcy Court noted the fact that the Govemment is going to
recover its pro rata share of the settlement.

All of the relevant Justice Oaks factors Support the Bankruptcy Court’s decision to approve
the settlement agreement, therefore the Court agrees that the Bankruptcy Court did not abuse its
discretion in approving the settlement agreement.

2. The Bar Order is Fair and Equitable

The bar order included in the settlement agreement would enjoin all creditors, including
the United States, from pursuing the settling parties and their officers, directors, and agents, the

8

released parties, from any claims arising out of or related to the claims that the Trustee could have
brought, but instead settled through the settlement agreement. When determining whether to enter
a bar order against a non-settling party, the bankruptcy court must reasonably determine that the
bar order is fair and equitable. U.S. Oil & Gas v. Wolfson, 967 F.2d 489, 496 (1 lth Cir. 1992).
Bar orders incorporated into settlements are considered fair and equitable if: (1) the bar order
fulfills the long-standing public policy of encouraging pretrial settlements; (2) the settlement
satisfies the requirements for the approval of settlements under Justice Oaks for a fair and
reasonable agreement; and (3) the bar order satisfies the nonexclusive set of factors for approval
ofbar orders set forth in Munford. §§ M, 550 B.R. at 599; ln re Land, 505 B.R. at 578. The
Munford factors include: (1) the non-debtor third-party claims which will be barred are
“interrelated” with the estate’s claims; (2) the likelihood of non-settling defendants to prevail on
barred claims; (3) the estate’s litigation against the beneficiary of the bar order is complex; and (4)
the continued litigation by the estate and other parties against the beneficiary of the bar order will
deplete resources W Munford, 97 F.3d at 455.
a) Public Policv Favors the Bar Order and the Settlement Satisfies Justice Oaks

The Court first notes that public policy strongly favors pretrial settlement in all types of
litigation Munford, 97 F.3d at 449. The rationale behind this policy is that litigation, depending
upon its complexity, “can occupy a court’s docket for years on end, depleting the resources of the
parties and the taxpayers while rendering meaningful relief increasingly elusive.” Munford, 97
F.3d at 455. Furthermore, litigation costs are particularly burdensome on the bankruptcy estate
given the financial instability of the estate. Munford, 97 F.3d at 455. The bar order was an
essential, material, and integral element of the settlement, and without it, the parties would have

not entered into the settlement. As such, public policy considerations support approval of the bar

order in this case. Additionally, as previously mentioned, this Court has found that the settlement
satisfies the requirements under Justice Oaks for a fair and reasonable agreement. gee 898 F.2d at
1549.

b) Interrelatedness of the Claims

The first Munford factor that a bankruptcy court must consider is whether the non-debtor
third-party claims, which will be barred, are “interrelated” with the estate’s claims S_ee Munford,
97 F.3d at 453. There must be “some nexus” between the barred claims and the bankruptcy
case. §§§ ln re Land Res., LLC, 505 B.R. at 578. The test is whether assertion of the claims
proposed to be barred “could conceivably have an effect on the estate being administered in
bankruptcy.” Ld. ln other words, the barred claims are sufficiently related to the bankruptcy case “if
the outcome could alter the debtor’s rights, liabilities, options, or freedom of action (either
positively or negatively) and which in any way impacts upon the handling and administration of
the bankrupt estate.” ld.

The Bankruptcy Court correctly concluded that the claims enjoined by the bar order are
interrelated with the Debtor’s bankruptcy proceedings The claims subject to the bar order are
interrelated with the claims asserted by the trustee, as described in the bar order language The bar
order is limited to claims arising out of or relating to any of the facts, occurrences or transactions
alleged or which could have been alleged by trustee. Additionally, the record demonstrates that
the claim the Govemment hopes to preserve would be property of the bankruptcy estate, hence
any recovery, or in this case settlement, of the claim comes into the estate for the benefit of all

creditors, including the United States.l

 

‘ ln its objection, the Govemment also conceded that its claim is property ofthe bankruptcy estate.

10

c) The Difficultv and Complexity of the litigation. and Whether the Estate’s
Resources will be Depleted

The second Munford factor considers the likelihood of non-settling defendants to prevail
on barred claims §e_e Munford, 97 F.3d at 455; Dp_f_iy, 550 B.R. at 601. For the reasons
previously set forth when analyzing the Justice Oak factors, the Court finds the Bankruptcy Court
properly analyzed the complexity and the difficulty of prevailing on nominee claims proposed by
the Govemment, and properly concluded that successful litigation would be difficult. The third
Munford factor considers the complexity of the litigation, and this Court finds this factor is
undoubtedly met. _S_e_e Munford, 97 F.3d at 455. Finally, the fourth factor is met because without
the bar order, the estate’s resources would likely be depleted due to the continuing litigation costs
which could take years g § Having considered the Justice Oak factors and the Munford
factors, this Court concludes that the settlement agreement and the bar order are a reasonable, fair,
and an equitable resolution to the dispute.

B. An Adversary Proceeding is Not Necessary for the Bankruptcy Court to Issue a Bar
Order as Part of a Settlement Agreement

The United States argues that under Rule 7001(7), the Bankruptcy Court may issue an
injunction only in the context of an adversary proceeding, and whereas here, no adversary
proceeding has been filed, injunctive relief may not be granted Fed. R. Bankr. P. 7001(7). The
Appellees instead argue that bar orders have been approved in this Circuit as part of a settlement
agreement. The Court agrees with Appellees that no adversary proceeding is necessary for the
entry of a bar order pursuant to a Rule 9019 motion for approval of a settlement.

Section 105(a) of the Bankruptcy Code provides that “[t]he court may issue any order,

process, or judgment that is necessary or appropriate to carry out the provisions” of the bankruptcy

ll

code. 11 U.S.C. § 105(a); §§ also ln re Fundamental Long Tenn Care. lnc., 492 B.R. 571, 576

 

(Bankr. M.D. Fla. 2013). Federal Rule of Civil Procedure 16, which is incorporated in adversary
proceedings under Rules of Bankruptcy 7016, states in pertinent part: “at any pretrial conference
the court may take appropriate action, with respect to.... settling the case and using special
procedures to assist in resolving the dispute when authorized by statute or local rule.” Fed. R. Civ.
P. 16. Section 105(a) clearly provides that a bankruptcy court can enter any order necessary or
appropriate to carry out the provisions of the Bankruptcy Code, while Rule 16 authorizes the use
of special procedures to assist the parties in reaching a settlement. § Munford, 97 F.3d at 455.
Courts also rely on the All Writs Act to impose injunctions that are integral to settlements l_n_r§
Fundamental, 527 B.R. at 513.

The Eleventh Circuit has held that a bar order may be entered pursuant to a Rule 9019
motion for approval of a settlement without there being an adversary proceeding instituted against
the enjoined party. E ln re Superior Homes & lnvestments, LLC, 521 F. App’x 895, 898 (1 lth
Cir. 2013). The Eleventh Circuit has expanded the reach of acceptable bar orders to include those
enjoining third parties that are not involved in any adversary proceeding between the debtor and
the settling party. _Sg § In Superior Homes, the Eleventh Circuit affirmed the entry of a bar
order pursuant to a rule 9019 motion Without an adversary proceeding having to be initiated against
the enjoined non-settling parties §§ g ln that case, the bankruptcy trustee of a Chapter 7 debtor
commenced adversary proceedings against the debtor and its principals and affiliates (the “non-
debtor defendants”), alleging that the debtor made fraudulent transfers to the non-debtor
defendants I_d_. at 897. The bankruptcy trustee determined that the non-debtor defendants had
approximately $1,000,000 in assets available to satisfy a judgment entered against them, but the

trustee was concerned that these assets would be exhausted by the non-debtor defendants' defense

12

of state court cases filed by 560 creditors of the debtor. I_d_. Those creditors sought to recover from
the non-debtor defendants the allegedly fraudulent transfers made between the debtor and the non-
debtor defendants Ld. To safeguard the $1,000,000 in assets for the benefit of the bankruptcy estate
and all of its creditors the trustee constructed a compromise that would result in the non-debtor
defendants paying $800,000 to the estate in exchange for the entry of a bar order enjoining further
litigation against the debtor and the non-debtor defendants including the state court litigation by
the 560 creditors id The trustee submitted the proposed settlement and bar order to the
bankruptcy court, which approved the settlement and bar order over the objections of certain
creditors ld. Those creditors appealed to the district court, which affirmed the bankruptcy court's
order. Ld. On further appeal, the Eleventh Circuit affinned. l_d. at 899. The court concluded simply
that the state court litigation pursued by the creditors would directly impact the estate because the
trustee would not have received the 8800,000 settlement without the bar order. Ld. at 898.
Moreover, a district court in the Eleventh Circuit explicitly rejected Appellant’s argument

that the bankruptcy court’ s approval of the bar order outside the context of an adversary proceeding

 

contravened bankruptcy Rule 7001(7). §e_e ln re Land Res. LLC, 505 B.R. at 582. The court
stated that the Eleventh Circuit has upheld bankruptcy courts’ approval of bar orders submitted in
conjunction with a motion for approval of a settlement pursuant to Bankruptcy Rule 9019, without
the requirement that the bankruptcy court conduct adversary proceedings pursuant to Bankruptcy
rule 7001(7). §e_e ln re Land Res., LLC, 505 B.R. at 584. Furthermore, the appellant in that case,
just as in this case, urged the court to follow the holding in Zale Corp., 62 F.3d 746 (5th Cir.

1995)2, however, the court found appellant’s reliance on Zale Corp unavailing in light of binding

 

2 ln Zale Corp_., the bankruptcy court entered an order approving a settlement and enjoining third-party claims against
insurer. The Fifth Circuit later held that to temporarily enjoin third-party actions against insurer, no such injunction
could be issued absent an adversary proceeding, in which complaint was filed and served on each affected party; an

13

Eleventh Circuit precedent. w §

In support of its appeal, the Government cites to ln re S. lnst. for Treatment & Evaluation,
l_n_c_., 217 B.R. 962, 964 (Bankr. S.D. Fla. 1998). ln that case, the debtor moved for sanctions and
injunctive relief as part of a motion to hold the government agency in contempt for withholding
Medicare reimbursement payments in alleged violation of an automatic stay. See ln re S. lnst. for
Treatment & Evaluation, lnc., 217 B.R. at 964. But in that case, the injunction was not a bar order
as part of a settlement precipitated by a Rule 9019 motion, therefore, the case is inapposite. §§
§ Similarly, ln ln re Tucker, NO. 05-15001-CIV, 2005 WL 5607595, at *1 (Bankr. N.D. Ga.
Nov. 18, 2005), the court required that there be an adversary proceeding before injunctive relief
could be given, however this case is also inapposite, because the injunction originated from a
motion for a stay, and not from a bar order as part of a settlement.

Accordingly, along with the fact that Section 105(a) allows the bankruptcy court to enter
“any order” necessary or appropriate to carry out the provisions of the Bankruptcy Code and the
fact that Rule 16 authorizes the use of special procedures to assist the parties in reaching a
settlement, this Court will follow precedent and hold that the Bankruptcy Court had authority to
issue the bar order as part of a settlement outside the context of an adversary proceeding
C. The Anti-Injunction Act Does Not Prohibit the Bankruptcy Court’s Ability to Approve

a Trustee’s Settlement of a Debtor’s Claim against Non-debtors, Where a Material

Term of the Settlement is an Injunction of Third-Party Claims Arising from the Same
Alleged Acts

The United States contends that bar orders to enjoin the assessment or collection of taxes

are prohibited by the “anti-injunction” statute and hence that the Bankruptcy Court was without

 

injunction could not simply be added to a settlement agreement, without notice to affected parties and opportunity to
be heard. Matter onale Corp., 62 F.3d 746 (5th Cir. 1995).

14

jurisdiction to issue such an injunction.3 This Court agrees with the Bankruptcy Court’s analysis;
this is a case about the Bankruptcy Court’s authority to approve a trustee’s settlement of a debtor’s
claim against non-debtors, where a material term of the settlement is a bar order preventing third-
party claims arising from the same alleged acts, including claims by the United States. Hence, the
issue in this case is not whether the Bankruptcy Court had authority to discharge tax liability
through a confirmed Chapter l l plan or authority to enjoin the Govemment’s tax collection efforts
because a bankruptcy petition was filed. While cases cited by the Govemment prevent a
bankruptcy court from enjoining the government’s tax collection efforts when a bankruptcy
petition is filed, they do not suggest that the Anti-lnjunction Act prohibits entry of a bar order as
part of a settlement pursuant to a Bankruptcy Rule 9019 motion.

To reinforce its argument that the Anti-lnjunction Act prohibits the bar order at issue, the
Govemment cites to a handful of cases outside this circuit. Not only are these cases not binding,
this Court also finds those cases as distinguishable First, the Govemment cites to Matter of

LaSalle Rolling Mills, lnc., 832 F.2d 390, 394 (7th Cir. 1987), a case in which a debtor sought a

 

preliminary injunction prohibiting the Intemal Revenue Service from assessing a “responsible
officer penalty.” The Seventh Circuit held that the Anti-lnjunction Act bars LaSalle’s claim. S_ee_
LLSal£, 832 F.2d at 394. Nevertheless, the circumstances of that injunction are dissimilar to our
case, because, first, L_a_SLll§ does not deal with the bankruptcy court’s authority to issue a bar order
as a material term of a settlement, it deals with the debtor seeking to only enjoin the IRS’s penalty.

§ § Second, the claim enjoined by the IRS was a non-bankruptcy estate claim, while in this

 

3 Section 742l(a) ofthe 1954 Internal Revenue Code provides “Except as provided in sections 6212(a) and (c),
6213(a), and 7426(a) and (b) (l ), no suit for the purpose of restraining the assessment or collection ofany tax shall be
maintained in any court by any person, whether or not such person is the person against whom such tax was assessed.”

15

case, all of the United States’ potential claims are property of the estate.4 §§ i_c_l. Next, the
Govemment cites to Matter of Becker’s Motor Transp.. lnc., 632 F.2d 242, 246 (3d Cir. 1980). ln
that case, the debtor sought to enjoin the lRS from collecting pre-petition penalties and post-
petition interest on tax debts due and owing from the corporate debtor. §§ §§M_s_, 632 F.2d at
246. Becker’s does not deal with a bar order that was part of a settlement, instead, it deals with a
traditional injunction on the lRS’s collection efforts and thus it is distinguishable.5 §§ §

The Govemment cites to two district cases in the Eleventh Circuit, however, they are also
dissimilar to this case.6 The first case is ln re A & B Heating & Air Conditioning lnc., 57 B.R.
360, 361 (l\/I.D. Fla. 1985), where the bankruptcy court enjoined the lRS from assessing and
collecting taxes owed by the debtor’s president. The second case is Matter of Driscoll’s TowirLg

Serv. lnc., 51 B.R. 990, 992 (S.D. Fla. 1985), where the court enjoined the lRS from collecting a

 

100 % penalty assessed against the corporate principals for failure to pay over employment taxes
Both of these cases are distinguishable because they involve requests for an injunction to bar the
government’s tax collection, not bar orders as part of a settlement.7 See A & B Heating, 57 B.R.

at 361; Driscoll’s 51 B.R. at 992. Accordingly, this case is not about the Bankruptcy Court’S

 

4 Additionally, the United States cites to MCorp_, however that case is distinguishable because it deals with the financial
institution supervisory act, not the anti-Injunction Act that is at issue in this appeal. §§ MCorp, Inc. v. Bd. of
Governors Fed. Reserve Svs. of U.S., 900 F.2d 852, 857 (5th Cir. 1990), aff’d in part, rev’d in part sub nom. Bd. of
Governors ofFed. Reserve Svs v. MCorp Fin., lnc., 502 U.S. 32, 112 S. Ct. 459, 116 L. Ed. 2d 358 (1991).

5 This Court believes it is important to note that in ln re William Netherly, the court held that The Anti-Injunction
Act, 26 U.S.C. § 7421(a), does not preclude the Bankruptcy Court from granting injunctive relief against the lRS
because Congress through enactment of the Bankruptcy Code, has evinced an intention to enact a particularized yet
complete statutory scheme governing bankruptcy that overrides the general policy reflected by the Anti-lnjunction
Act.” _SQ ln re William Netherly, lnc., 53 B.R. 856, 858 (Bankr. M.D. Fla. 1985).

6 The Eleventh Circuit recently stated that when the Anti-lnjunction applies it deprives federal courts ofjurisdiction,
however this Court holds that the anti-injunction act does not apply, therefore the bankruptcy court still hasjurisdiction
to enter the bar order. Furthermore, that case did not deal with a bar order as part ofa settlement to enjoin bankruptcy
estate claims w In re Walter Energy, lnc., 911 F,3d 1121, 1136 (l lth Cir. 2018).

7 The Govemment cites to Bostwick, which holds that the bankruptcy court has authority to enjoin tax collection
notwithstanding the Anti-Injunction Act, however, even ifthis Court was not to follow that opinion, the bar order
would still be admissible S_e_e Bostwick v. United States, 521 F.2d 741, 744 (8th Cir. 1975).

16

ability to grant a request by the debtor to enjoin the govemment’s collection of a certain tax. What
this case really is about is whether the Bankruptcy Court can issue a bar order as part of a settlement
agreement that enjoins third party claims that arise from the same alleged acts; especially where
the government will be able to recover its pro rata share of the settlement. Accordingly, because
there is no authority to rule otherwise, the Court finds the Bankruptcy Court’s order approving the
settlement agreement that contains the bar order did not violate the Anti-lnjunction Act.

V. Conclusion

The Court finds that the Bankruptcy Court did not abuse its discretion in approving the
settlement, that it had authority to issue the bar order as part of the settlement outside the context
of an adversary proceeding, and that the Anti-lnjunction Act does not prevent the type of bar order
at issue. Accordingly, it is

ADJUDGED that the Bankruptcy Court’s Order Granting Trustee’s Motion to Approve
Settlement with Rivero lnvestment Group, Inc and Continental Duty free, lnc entered on April 27,
2018 is AFFIRMED.

T
DONE AND ORDERED in Chambers at l\/Iiami, Florida, this ap 0 of March 2019.

 

FEDERIC oR'ENo
UNITED sTATEs DrsTRICT JUDGE

Copies furnished to:

Counsel of Record

17

